Citation Nr: 1218813	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-06 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the right elbow. 

2.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the left elbow.

3.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the right wrist.

4.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the left wrist.

5.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the right hand.

6.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the left hand.

7.  Entitlement to an initial rating in excess of 10 percent for low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, granted service connection for rheumatoid arthritis of the right hand wrist and elbow and assigned a 10 percent rating; granted service connection for rheumatoid arthritis of the left hand, wrist, and elbow and assigned a 10 percent rating; and granted service connection for compressed disc with sciatica and assigned a 10 percent rating.  The Veteran filed a notice of disagreement with the ratings assigned for his disabilities, and also alleged that he should have been granted service connection for rheumatoid arthritis of the right and left knees, right and left ankles, and right and left feet.  

In a June 2008 rating decision, the RO granted service connection for rheumatoid arthritis of the right knee and assigned a noncompensable rating; granted service connection for rheumatoid arthritis of the left knee and assigned a noncompensable rating; granted service connection for rheumatoid arthritis of the right ankle and assigned a 10 percent rating; and granted service connection for rheumatoid arthritis of the left ankle and assigned a 10 percent rating.  It was noted that the Veteran had already been granted service connection for bilateral plantar fasciitis and the 10 percent rating for this disability was continued.  In an October 2008 rating decision, the RO granted a 10 percent rating for rheumatoid arthritis of the right knee and a 10 percent rating for rheumatoid arthritis of the left knee.  The Veteran did not express disagreement with any of these ratings assigned; hence, these matters are not before the Board and will not be addressed in this decision.  

In a February 2009 rating decision, the RO granted a separate 10 percent rating for rheumatoid arthritis of the right and left elbows, right and left wrists, and right and left hands.  The 10 percent rating for the service-connected low back strain was continued.  The Veteran continued his appeal on the issues.  


FINDINGS OF FACT

1.  The Veteran's rheumatoid arthritis is not totally incapacitating.

2.  Throughout the period on appeal, the Veteran's rheumatoid arthritis of the right elbow has been manifested by limitation of flexion to 127 degrees with complaints of pain on motion and functional impairment.  

3.  Throughout the period on appeal, the Veteran's rheumatoid arthritis of the left elbow has been manifested by virtually full range of motion with complaints of pain on motion and functional impairment.  

4.  Throughout the period on appeal, the Veteran's right wrist has not been ankylosed and he has been awarded the maximum rating available based on limitation of motion of the joint.  

5.  Throughout the period on appeal, the Veteran's left wrist has not been ankylosed and he has been awarded the maximum rating available based on limitation of motion of the joint.  

6.  Throughout the period on appeal, the Veteran's rheumatoid arthritis of the right hand has been manifested by no more than moderate impairment of muscle group IX.  

7.  Throughout the period on appeal, the Veteran's rheumatoid arthritis of the left hand has been manifested by no more than moderate impairment of muscle group IX.  

8.  Throughout the period on appeal, the Veteran's service-connected lumbosacral strain has been manifested by subjective pain and forward flexion of the thoracolumbar spine limited to no less than 71 degrees; there is no evidence of muscle spasms, guarding, abnormal gait, abnormal spinal contour, or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for rheumatoid arthritis of the right elbow have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5002, 5206, 5207 (2011).  

2.  The criteria for an initial rating in excess of 10 percent for rheumatoid arthritis of the left elbow have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5002, 5206, 5207 (2011).  

3.  The criteria for an initial rating in excess of 10 percent for rheumatoid arthritis of the right wrist have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71, 4.71a, Diagnostic Codes 5002, 5215 (2011).  


4.  The criteria for an initial rating in excess of 10 percent for rheumatoid arthritis of the left wrist have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71, 4.71a, Diagnostic Codes 5002, 5215 (2011).  

5.  The criteria for an initial rating in excess of 10 percent for rheumatoid arthritis of the right hand have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5002, 5309 (2011).  

6.  The criteria for an initial rating in excess of 10 percent for rheumatoid arthritis of the left hand have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5002, 5309 (2011).  

7.  The criteria for an initial rating in excess of 10 percent for low back strain have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The Veteran's appeal of the initial ratings assigned for his disabilities are downstream issues, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2011); see Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial ratings assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The February 2009 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.  Neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, private and VA treatment reports, two VA examination reports and the Veteran's statements.  

The Board notes that the relevant VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected disabilities were addressed and included in the findings.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

The Veteran contends that he is entitled to a higher rating for his service-connected disabilities.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Rheumatoid arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5002 with various ratings based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  

When rating rheumatoid arthritis as an active process, Diagnostic Code 5002 provides that a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.  

When rating rheumatoid arthritis as chronic residuals, Diagnostic Code 5002 provides that the residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2011).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for rheumatoid, degenerative or traumatic arthritis under Diagnostic Codes 5002, 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 92011); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, supra.   

For the purpose of rating disability from arthritis, the elbows and wrists are considered major joints.  Multiple involvements of the interphalangeal, metacarpal and carpal joints are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f) (2011).  In evaluating upper extremity disability, it is often necessary to distinguish the predominant or major upper extremity from the minor upper extremity, as such a distinction may affect the criteria for a particular level of impairment.  38 C.F.R. § 4.69(2011).  In this case, the record reveals that the Veteran is right-handed.  

Rheumatoid Arthritis

The Veteran's combined rating for his rheumatoid arthritis disabilities is greater than 60 percent.  Hence, under Diagnostic Code 5002 the only available higher rating is a 100 percent schedular rating.  However, a 100 percent rating requires constitutional manifestations associated with active joint involvement that is totally incapacitating.  The evidence does not reflect that the Veteran's rheumatoid arthritis is totally incapacitating.  Hence, a 100 percent schedular rating is not warranted.  The Board will now consider whether the Veteran's elbows, wrists and hands warrant higher initial ratings under the relevant diagnostic codes.  

Elbows

Limitation of motion of the elbow and forearm is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, and 5208 (2011).  The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I (2011).  

Under Diagnostic Code 5206, limitation of flexion of the forearm of the major or minor extremity to 100 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when flexion of the forearm of the major or minor extremity is limited to 90 degrees; a 30 percent evaluation is warranted when flexion of the major forearm is limited to 70 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2011).  

Under Diagnostic Code 5207, limitation of extension of the forearm of the major or minor extremity to 45 degrees or 60 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when extension of the forearm of the major or minor extremity is limited to 75 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2011).  

Limitation of major or minor forearm in flexion to 100 degrees and extension to 45 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2011).  

The Veteran's rheumatoid arthritis of the right and left elbows is each currently rated 10 percent disabling under Diagnostic Code 5207.  Based on the evidence of record, the Board finds that the disabilities warrant no more than a 10 percent rating.  The medical reports in the file do not demonstrate that the Veteran's forearm flexion is limited to 90 degrees or that his forearm extension is limited to 75 degrees.  For example, upon VA examination in April 2007, the Veteran exhibited flexion to 127 degrees and extension to 0 degrees on the right; and flexion to 145 degrees and extension to 0 degrees on the left with objective evidence of pain on motion but no additional limitations after three repetitions.  A private medical record dated in December 2007 noted that range of motion of the elbows was intact.  Moreover, the Veteran's complaints of pain and functional limitation have been taken into account in accordance with the Court's holding in DeLuca, supra, and with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 in assigning the current 10 percent ratings since he has virtually full range of motion in both elbows.  Consequently, the Board finds that a higher evaluation initial rating is not warranted for the Veteran's service-connected rheumatoid arthritis of the right and left elbows at any time during the appeal period.  See Fenderson, supra.  

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since there is a preponderance of evidence against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Alemany, supra.  

Wrists

The Veteran's right and left wrists disabilities are currently rated 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215, which pertains to "limitation of motion of the wrist."  For either the major or the minor arm, where dorsiflexion is less than 15 degrees, or palmar flexion is limited in line with the forearm, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).  This is the maximum rating available under that Diagnostic Code.  Favorable ankylosis of the wrist of the major arm, in 20 degrees to 30 degrees dorsiflexion, is assigned a 30 percent disability rating.  Ankylosis of the wrist of the major arm, in any other position except favorable, warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).  Full range of motion of the wrist is measured from 0 degrees to 70 degrees in dorsiflexion; from 0 degrees to 80 degrees in palmar flexion; from 0 degrees to 45 degrees in ulnar deviation; and from 0 degrees to 20 degrees in radial deviation.  38 C.F.R. § 4.71, Plate I (2011).  

The Veteran has currently been awarded the maximum rating available under Diagnostic Code 5215.  This diagnostic code includes limitation of motion; hence, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston, supra.  Moreover, the medical evidence if the file fails to show that either of the Veteran's wrists is ankylosed.  For example, in a private medical record dated in December 2007, range of motion of the wrists was reported to be intact and upon VA examination in January 2010, the Veteran clearly demonstrated motion in all planes.  Consequently, the Board finds that a higher evaluation initial rating is not warranted for the Veteran's service-connected rheumatoid arthritis of the right and left wrists at any time during the appeal period.  See Fenderson, supra.  

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since there is a preponderance of evidence against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Alemany, supra.  

Hands

The Veteran's service-connected rheumatoid arthritis of the right and left hands is each currently rated 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5309, which pertains to injury to muscle group IX.  Injuries to the muscle group IX include injuries to the forearm muscles and the intrinsic muscles of the hand, which include the short flexor, opponens, abductor, and adductor muscles of the thumb, the short flexor, opponens, and abductor muscles of the little finger, 4 lumbricales, 4 dorsal interossei, and 3 palmar interossei.  The function of these muscles is strong grasping movements and delicate manipulative movements.  A note provides that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Injuries to muscle group IX are to be rated based on limitation of motion, with a minimum rating of 10 percent.  Id.  Slight impairment of muscle group IX warrants a noncompensable rating; moderate impairment is assigned a 10 percent rating for the dominant and non-dominant hand.  To warrant a 20 percent rating for either the dominant or non-dominant hand, there must be evidence of moderately severe impairment of muscle group IX.  38 C.F.R. § 4.73, Diagnostic Code 5309 (2011).  

Words such as "slight", "moderate" and "severe" are not defined in VA's Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  The Board observes in passing that 'moderate' is generally defined as 'of average or medium quality, amount, scope, range, etc.'  See Webster's New World Dictionary, Third College Edition (1988), 871.  

The diagnostic codes pertaining to range of motion of the fingers are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.  Unfavorable ankylosis of either thumb or limitation of motion of either thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228 (2011).  Favorable ankylosis of two digits of one hand - the index and long; index and ring; or ring and little fingers warrants a 20 percent rating for either the dominant or non-dominant hand.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2011).  Favorable ankylosis of three digits of one hand - the index, long, and little fingers of the dominant or non-dominant hand warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5222 (2011).  Unfavorable ankylosis of two digits of one hand - the long and ring; long and little; or ring and little fingers warrants a 20 percent rating for either the dominant or non-dominant hand.  38 C.F.R. § 4.71a, Diagnostic Code 5219 (2011).  Unfavorable ankylosis of three digits of one hand - the long, ring, and little fingers of the dominant hand warrants a 30 percent rating and of the non-dominant hand warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5218 (2011).  

The Veteran was afforded range of motion testing of his fingers upon VA examination in April 2007 and again in January 2010.  At both of the examinations, the clinical findings did not demonstrate that any of the Veteran's fingers on either hand was ankylosed either favorably or unfavorably.  None of the digits was reported to be deformed and there was no gap between the thumb pad and tips of the fingers on attempted opposition of the thumb to fingers.  Accordingly, the Board finds that increased and/or separate ratings based on favorable or unfavorable ankylosis of multiple digits or limitation of motion of the thumb is not warranted.  

With regard to impairment to muscle group IX, the Veteran has been assigned the minimum rating for each hand as required by the rating criteria.  To warrant a higher 20 percent rating, the evidence must show that the Veteran has moderately severe impairment of muscle group IX.  However, upon VA examinations in April 2007 and January 2010, the Veteran was reported to have diminished hand strength and decreased manual dexterity that resulted in no more than mild to moderate impairment on the ability to perform activities of daily living.  As such, the Veteran's complaints of pain and functional limitation have been taken into account in accordance with the Court's holding in DeLuca, supra, and with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 in assigning the current 10 percent ratings.  Consequently, the Board finds that a higher evaluation initial rating is not warranted for the Veteran's service-connected rheumatoid arthritis of the right or left hand at any time during the appeal period.  See Fenderson, supra.  

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since there is a preponderance of evidence against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Alemany, supra.  

Low Back Strain

The Veteran's lumbar spine disability is currently rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).   

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2011).  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Under Diagnostic Code 5243, intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As per Note (1) of the Diagnostic Code, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

A March 2007 MRI of the lumbar spine showed a disc bulge at L4-5 without central canal stenosis or focal nerve root impingement and a disc bulge at L5-S1 with a central posterior disc protrusion and an impingement on the L5 nerve roots.  

Upon VA examination in April 2007, ranges of motion were:  extension, 30 degrees; flexion, 100 degrees; side-to-side bending, 60 degrees to the right and 50 degrees to the left; and bilateral lateral rotation, 30 degrees.  Pain radiated to the buttocks.  Gait and posture were normal and there was no additional loss of motion on repetitive use.  There were no spasms, but the Veteran reported pain.  

Upon VA examination in January 2010, ranges of motion were:  extension, 27 degrees; flexion, 71 degrees; bilateral side-to-side bending, 30 degrees; and bilateral lateral rotation, 30 degrees.  There was no objective evidence of pain on motion.  Gait and posture were normal and there was no additional loss of motion on repetitive use.  There were no abnormal spinal curvatures.  There were no spasms, but the Veteran reported complaints of pain.  He was able to continue going to his classes, but restricted some recreational activities due to back pain.  

Given the evidence of record, the Board finds the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected lumbosacral strain under Diagnostic Code 5237.  Neither the private medical reports nor the 2007 and 2010 VA examinations noted any muscle spasms, guarding, abnormal gait, or abnormal spinal contour.  His forward flexion is 100 degrees and the combined range of the thoracolumbar spine exceeds 220 degrees.  Although the Veteran complains of pain, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected lumbar spine disorder are, however, already contemplated by the 10 percent rating .  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The 2007 and 2010 VA examinations noted associated pain; however, the examination included the examiner's comment that there was no additional loss of motion after repetitive motion testing.  

Considering the claim under the criteria for an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, does not result in a higher 20 percent evaluation because there is no evidence of record demonstrating the Veteran had any incapacitating episodes that required bed rest prescribed by a physician in the past 12 months due to his lumbar spine disability.  Therefore, the Veteran's disability does not warrant the assignment of a 20 percent disability evaluation under Diagnostic Code 5243.  

Consequently, the Board finds that a higher evaluation initial rating is not warranted for the Veteran's service-connected lumbosacral strain at any time during the appeal period.  See Fenderson, supra.  In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since there is a preponderance of evidence against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Alemany, supra.  

Conclusion and Extraschedular Consideration

In reaching its decisions, the Board has considered the Veteran's statements regarding his pain level and functional impairment, as well as the medical evidence in his file.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's disabilities is more probative for the purposes of assigning a current rating for the disabilities at issue in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current rating consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

The Board has also considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's musculoskeletal disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain, and flare-ups with limitation of function, and the effects of this impairment were explicitly taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, supra.  Thus, the Board finds the effects of the Veteran's disabilities has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial rating in excess of 10 percent for rheumatoid arthritis of the right elbow is denied.

An initial rating in excess of 10 percent for rheumatoid arthritis of the left elbow is denied.

An initial rating in excess of 10 percent for rheumatoid arthritis of the right wrist is denied.

An initial rating in excess of 10 percent for rheumatoid arthritis of the left wrist is denied.

An initial rating in excess of 10 percent for rheumatoid arthritis of the right hand is denied.

An initial rating in excess of 10 percent for rheumatoid arthritis of the left hand is denied.

An initial rating in excess of 10 percent for lumbar strain is denied.  


____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


